Pee Ctjexam.
This action was brought to recover compensation for personal injuries resulting in the death of plaintiff’s decedent. The injuries occurred to the decedent while he was riding a motorcycle driven by his son along Van Burén Place in the township of North Bergen. The defendant Edith Lloyd was the owner and the defendant Joseph C. Williams was the driver of the automobile which, in collision with the motorcycle, caused the injuries. Negligence of the defendants is alleged in the complaint.
The trial resulted in a verdict for the plaintiff for $7,875. The defendants obtained a rule to show cause and, having filed seven reasons for the granting of a new trial, rely on four of them in their brief. We have considered the points thus argued and the evidence relating thereto but find no substantial reason for disturbing the verdict of the jury.
The rule to show cause is therefore discharged, with costs.